USCA4 Appeal: 22-1525      Doc: 29         Filed: 11/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1525


        EDWIN EUGENE BELL, JR.; MIRANDA CISNEROS BELL,

                            Debtors - Appellants,

                     v.

        DYCK-O’NEAL, INC.,

                            Creditor - Appellee,

                     and

        BRIAN ANDREW TUCCI,

                            Trustee.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Catherine C. Blake, Senior District Judge. (1:20-cv-00595-CCB)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Edwin Eugene Bell, Jr., Miranda Cisneros Bell, Appellants Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1525         Doc: 29     Filed: 11/28/2022     Pg: 2 of 2



        PER CURIAM:

              Edwin Eugene Bell, Jr., and Miranda Cisneros Bell (“the Bells”) appeal the district

        court’s orders (1) affirming the bankruptcy court’s order denying reconsideration of its

        earlier order overruling the Bells’ objection to a claim and (2) denying reconsideration.

        We have reviewed the record and find no reversible error. Accordingly, we affirm for the

        reasons stated by the district court. Bell v. Dyck-O’Neal, Inc., No. 1:20-cv-00595-CCB (D.

        Md. Nov. 12, 2020; May 24, 2022). We deny the motion for judicial notice and other

        relief. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2